DETAILED ACTION

Claims 38-40, 43-57 are allowed over the prior art of the record.

Reasons for Allowance
Okada et al, (U.S. Publication Number 2019/0212215), in view Gindy et al, (U.S. Patent Number 4616391), represent the best art of the record.  However, in view of the amendment filed on 6/6/22, Okada et al., in view Gindy et al, fails to teach or suggest all the limitations of independent claims 38, 46, 47, 51, and 52.
	For example, regarding claim 38, (the argument can be equally applied to other independent claims), Okada et al. discloses a force sensor including a force receiving body (related to elements 14 and 11), a support body (such as element 15), that is disposed on one side of the force receiving body in a first direction and that supports the force receiving body; a strain body (such as element 10, and 22), that connects the force receiving body and the support body and that is elastically deformed by the action of force or moment; a detection element (element 21, and detectors (Ems and Efs), that detects displacement caused by elastic deformation of the strain body; and a detection circuit (see figure 8), that outputs an electric signal indicating force or moment acting on the strain body, on the basis of a detection result by the detection element, wherein the strain body includes a tilting structure (see figures 5 and 6), disposed between the force receiving body and the support body, a force-receiving-body-side deformable body that connects the force receiving body and the tilting structure, the force-receiving-body-side deformable body being elastically deformable by the action of force or moment received by the force receiving body, and a support-body-side deformable body that connects the tilting structure and the support body.  Okada et al., fails  to show that the tilting structure includes a first tilting body that is disposed in a plane including the first direction and a second direction orthogonal to the first direction, the first tilting body extending in a direction different from the first direction and being elastically deformable by the action of force in the first direction.  Such structure in force senor, however is shown Gindy.  Gindy discloses a tactile sensor, and teaches a sensor body with tilting structure and a first tilting body that is disposed in a plane including the first direction and a second direction orthogonal to the first direction, the first tilting body extending in a direction different from the first direction and being elastically deformable by the action of force in the first direction.
	However, Okada, Gindy, or combination thereof fails to tech that  the first tilting body extends in the second direction., the first tilting body includes a first force-receiving-body-side facing surface to which the force-receiving-body-side deformable body is connected, the first force-receiving-body-side facing surface facing the force receiving body, and a second force-receiving-body-side facing surface that is disposed on both sides of the first force-receiving-body-side facing surface in the second direction, the second force-receiving -body-side facing surface facing the force receiving body, and the first force-receiving-body-side facing surface is located on the side of the support body with respect to the second force-receiving-body-side facing surface.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the force sensor as presented in the independent claims 38, 47 and 52.  Major emphasis is being placed upon the provision of the specific configuration of the first tilting body which includes a first force-receiving-body-side facing surface to which the force-receiving-body-side deformable body is connected, and a second force-receiving-body-side facing surface that is disposed on both sides of the first force-receiving-body-side facing surface in the second direction, along with  the specific configuration of the second force-receiving -body-side facing surface facing the force receiving body, and the first force-receiving-body-side facing surface is located on the side of the support body with respect to the second force-receiving-body-side facing surface, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, July 01, 2022